Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 11-25 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the formula I".  There is insufficient antecedent basis for this limitation in the claim as formula I is not disclosed until later in the claim. The examiner suggests removing the word “the” before formula I to obviate this rejection.
Claim 11 is also indefinite because it recites the agents A) through O) and each of the known active agents has some information and reference to the specification in parenthesis which renders the claim indefinite because the claims are supposed to be complete in themselves, and because it is unclear whether or not applicant’s mean the parenthetical information to be part of the claim, and additionally because A.1.1 for example is not an art known abbreviation for azoxystrobin and could be known in the art to mean something else. Thus, to obviate this rejection please remove all of the parenthetical information from the claim.

Claim 18 is also rejected because it depends from rejected claim 17 and does not correct the antecedent basis issue of what composition of claim 11 applicants are referring to.
Claims 19 and 20 recite the limitations "the seed" “the soil” and “the plants”.  There is insufficient antecedent basis for these limitations in the claims.
Claim 22 recites the limitations “a further active compound III.” There is insufficient antecedent basis for these limitations in the claims. Specifically claim 22 depends from claim 19 which only requires the mixture of claim 11 and claim 11 only requires at least one compound I and at least one compound II, thus it is unclear what compound III applicants are referring to, is it an additional compound I or another compound II or a different compound all together. The examiner suggests changing the claim dependency of claim 22 from claim 19 to claim 21 which would take care of this issue.
Claim 23 recites the limitations "compound III”.  There is insufficient antecedent basis for these limitations in the claims. Specifically claim 23 depends from claim 19 which only requires the mixture of claim 11 and claim 11 only requires at least one compound I and at least one compound II, thus it is unclear what compound III applicants are referring to, is it an additional compound I or another compound II or a different compound all together. The examiner suggests changing the claim dependency of claim 23 from claim 19 to claim 21 which would take care of this issue.
Claims 12-16, 21, and 24-25 are rejected because they depend either directly or indirectly from claim 11 and do not correct the issues with claim 11 that are discussed above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 11-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15-35 of copending Application No. 16487121 in view of Wieja et al. (WO2015185485) and Patani (Chem. Rev. 1996, 96(8), 3147-3176). ‘121 teaches compounds of applicant’s formula I, wherein W is NR2-(C=S)-# and the chain is para to the oxadiazole ring as is instantly claimed. ‘121 further teaches using these compounds to control phytopathogenic fungi and wherein the compounds can be formulated into compositions with carriers and treating seeds/compositions comprising treated seeds. ‘121 merely does not teach the secondary and tertiary active agents in the claimed ratios. However, this deficiency in ‘121 is addressed by Wieja because Wieja teaches combining structurally similar oxadiazoles which only differ in that the W group taught by Wieja is –(C=O)-NR2 vs. the NR2-(C=S)-# taught by ‘121 both of which are instantly claimed. However, it would have been obvious to combine the actives of ‘121 in the claimed ratios of Wieja in order to develop the instantly claimed mixtures and methods because Wieja teaches that by mixing these structurally similar oxadiazole fungicidal compounds in the claimed ratios with the same active agents A) to O) instantly claimed leads to binary and ternary mixtures which are synergistic. Thus, one of ordinary skill in the art would be motivate to substitute the compound I of Wieja for the related compoundsw of ‘121 in order to develop additional fungicidal combinations which exhibit at least additive if not synergistic activity when combined in the claimed ratios of 100:1 to 1:100 of compound I to compound II and compound I to compound III as is taught by Wieja. Especially since reversed amides, amides and thioamides (and thus obviously reversed thioamides) are known bioisosteres of one another (See Table 48 Patani).
This is a provisional nonstatutory double patenting rejection.

s 11-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of US Patent No. 10785980 in view of Wieja et al. (WO2015185485) as evidenced by Patani (Chem. Rev. 1996, 96(8), 3147-3176). ‘980 teaches compounds of applicant’s formula I, wherein W is -(C=S)-NR2R1 and the chain is para to the oxadiazole ring as is instantly claimed. ‘980 further teaches using these compounds to control phytopathogenic fungi and wherein the compounds can be formulated into compositions with carriers and treating seeds/compositions comprising treated seeds. ‘980 merely does not teach the secondary and tertiary active agents in the claimed ratios. However, this deficiency in ‘980 is addressed by Wieja because Wieja teaches combining structurally similar oxadiazoles which only differ in that the W group taught by Wieja is –(C=O)-NR2R1 vs. the  -(C=S)-NR2R1 taught by ‘980 both of which are instantly claimed. However, it would have been obvious to combine the actives of ‘980 in the claimed ratios of Wieja in order to develop the instantly claimed mixtures and methods because Wieja teaches that by mixing these structurally similar oxadiazole fungicidal compounds in the claimed ratios with the same active agents A) to O) instantly claimed leads to binary and ternary mixtures which are synergistic. Thus, one of ordinary skill in the art would be motivate to substitute the compound I of Wieja for the related compounds of ‘980 in order to develop additional fungicidal combinations which exhibit at least additive if not synergistic activity when combined in the claimed ratios of 100:1 to 1:100 of compound I to compound II and compound I to compound III as is taught by Wieja, especially since amides and thioamides are bioisosteres of one another as is evidenced by Patani (See Table 48).

Claims 11-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of US Patent No. 10492494 in view of Wieja et al. (WO2015185485) as evidenced by Patani (Chem. Rev. 1996, 96(8), 3147-3176). ‘494 teaches compounds of applicant’s formula I, wherein their A is phenyl which is has para connections to .

Claims 11-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of US Patent No. 10687532 in view of Wieja et al. (WO2015185485) as evidenced by Patani (Chem. Rev. 1996, 96(8), 3147-3176). ‘532 teaches compounds of applicant’s formula I, wherein their A is phenyl which is has para connections to applicant’s W is –NR2-(C=O)#- and the oxadiazole as is instantly claimed. ‘532 further teaches using these compounds to control phytopathogenic fungi and wherein the compounds can be formulated into compositions with carriers and treating seeds/compositions comprising treated seeds. ‘532 merely does not teach the secondary and tertiary active agents in the claimed .

Claims 11-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-14 of US Patent No. 10555526 in view of Wieja et al. (WO2015185485). ‘526 teaches compounds of applicant’s formula I, wherein applicant’s m is 1, their A is phenyl which is has para connections and their L-N corresponds to applicant’s W is –-(C=O)NR2#- and the oxadiazole as is instantly claimed. ‘526 further teaches using these compounds to control phytopathogenic fungi and wherein the compounds can be formulated into compositions with carriers and treating seeds/compositions comprising treated seeds. ‘526 merely does not teach the secondary and tertiary active agents in the claimed ratios. However, this deficiency in ‘526 is addressed by Wieja because Wieja teaches combining structurally similar oxadiazoles which only differ in that applicant’s m is 0 in Wieja vs 1 in ‘526. However, it would have been obvious to combine the actives of ‘526 in the claimed ratios of Wieja in order to develop the instantly claimed mixtures and methods because Wieja teaches that by mixing prima facie obvious.” In rePayne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979). “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In reWilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).

Claims 11-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-10 of US Patent No. 10674727 in view of Wieja et al. (WO2015185485) as evidenced by Patani (Chem. Rev. 1996, 96(8), 3147-3176). ‘727 teaches compounds of applicant’s formula I, wherein their A is phenyl which is has para connections to NR1R2 corresponds to applicant’s W is –NR2-(C=O)#- vs the oxadiazole as is instantly claimed. ‘727 further teaches using these compounds to control phytopathogenic fungi and wherein the compounds can be formulated into compositions with carriers and treating seeds/compositions comprising treated seeds. ‘727 merely does not teach the secondary and tertiary active agents in the claimed ratios. However, this deficiency in ‘727 is addressed by Wieja because Wieja teaches combining structurally similar oxadiazoles which only differ in that the W group taught by Wieja is –(C=O)-NR2R1 vs. the  –NR2-(C=O)-# taught by ‘727 both of which are instantly .

Claims 11-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-12 of US Patent No. 10499644 in view of Wieja et al. (WO2015185485) as evidenced by Patani (Chem. Rev. 1996, 96(8), 3147-3176). ‘644 teaches compounds of applicant’s formula I, wherein their A is phenyl which is has the para connections of applicant’s NR1R2 which corresponds to the instantly claimed W is –NR2-(C=O)#- vs the oxadiazole as is instantly claimed. ‘644 further teaches using these compounds to control phytopathogenic fungi and wherein the compounds can be formulated into compositions with carriers and treating seeds/compositions comprising treated seeds. ‘644 merely does not teach the secondary and tertiary active agents in the claimed ratios. However, this deficiency in ‘644 is addressed by Wieja because Wieja teaches combining structurally similar oxadiazoles which only differ in that the W group taught by Wieja is –(C=O)-NR2R1 vs. the  –NR2-(C=O)-#/NR1R2 taught by ‘644 both of which are instantly claimed. However, it would have been obvious to combine the actives of ‘644 in the claimed ratios of Wieja with the secondary and tertiary active agents A) to O) of Wieja in order to develop the instantly claimed mixtures and methods because Wieja teaches that by mixing these structurally similar oxadiazole fungicidal .

Claims 11-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of US Patent No. 10118906 in view of Wieja et al. (WO2015185485). ‘906 teaches compounds of applicant’s formula I, wherein their A is phenyl which is has para connections to YW which corresponds to the instantly claimed  (C=O)-NR2#- vs the oxadiazole as is instantly claimed. ‘906 further teaches using these compounds to control phytopathogenic fungi and wherein the compounds can be formulated into compositions with carriers and treating seeds/compositions comprising treated seeds. ‘906 merely does not teach the secondary and tertiary active agents in the claimed ratios. However, this deficiency in ‘906 is addressed by Wieja because Wieja teaches combining structurally overlapping in scope oxadiazoles with the claimed second and third active agents from A) to O). However, it would have been obvious to combine the actives of ‘906 into the compositions, mixtures and methods of Wieja in order to develop the instantly claimed mixtures and methods because Wieja teaches that by mixing these overlapping scope of oxadiazole fungicidal compounds in the claimed ratios with the same active agents A) to O) instantly claimed leads to binary and ternary mixtures which are synergistic. Thus, one of ordinary skill in the art would be motivate to substitute the compound I of Wieja for the related compounds of ‘906 in order to develop additional fungicidal combinations which exhibit at least additive if not synergistic activity when .

Claims 11-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18, 20, 26-31, 33, 35-36 of copending application No. 16092059 in view of Wieja et al. (WO2015185485). ‘059 teaches compounds of applicant’s formula I, wherein applicant’s m is 1, their A is phenyl which is has para connections and their NR2L corresponds to applicant’s W is –-NR2-(C=O)-# and the oxadiazole as is instantly claimed. ‘059 further teaches using these compounds to control phytopathogenic fungi and wherein the compounds can be formulated into compositions with carriers and treating seeds/compositions comprising treated seeds. ‘059 merely does not teach the secondary and tertiary active agents A) to O) in the claimed ratios. However, this deficiency in ‘059 is addressed by Wieja because Wieja teaches combining structurally similar oxadiazoles which differ in that applicant’s m is 0 in Wieja vs 1 in ‘059 as well as it being an amide in Wieja vs a reversed amide in ‘059. However, it would have been obvious to combine the actives of ‘059 in the claimed ratios of Wieja with the secondary and tertiary actives from A) to O) in order to develop the instantly claimed mixtures and methods because Wieja teaches that by mixing these structurally similar oxadiazole fungicidal compounds in the claimed ratios with the same active agents A) to O) instantly claimed leads to binary and ternary mixtures which are synergistic. Thus, one of ordinary skill in the art would be motivate to substitute the compound I of Wieja for the related compounds of ‘059 in order to develop additional fungicidal combinations which exhibit at least additive if not synergistic activity when combined in the claimed ratios of 100:1 to 1:100 of compound I to compound II and compound I to compound III as is taught by Wieja, especially since “Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious.” In rePayne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 11, 15-16, 17 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Wieja et al. (WO2015185485).
Applicant’s claim: a fungicidal mixture comprising at least one active of formula (I) as defined within the claim and at least one active compound II selected from groups A) to O) in a weight ratio of from 100:1 to 1:100.
	Regarding claims 11, 15-16, Wieja expressly teaches combinations of applicant’s invention which comprise the instantly claimed N-methyl-4-[5-(trifluoromethyl)-1,2,4-oxadiazol-3-yl]benzamide (Wieja’s compound I-24), N-(2-fluorophenyl)-4-[5-(trifluoromethyl)-1,2,4- oxadiazol-3-yl]benzamide (Wieja’s compound I-14), and Wieja further teaches wherein these compounds are preferred for mixing with the same secondary agents A) to O), e.g. Mixture B-1 which a compound of formula I, specifically preferring I-1 to I-289 which expressly includes I-14 and I-24 which are preferred compounds of the instant formula I, with A.1.1. azoxystrobin, etc. and Wieja further teaches wherein these components are mixed in ratios of 100:1 to 1:100 
	Regarding claim 17, Wieja expressly teaches forming agrochemical compositions which can comprise the claimed combinations with a solvent or solid carrier because these mixtures are often synergistic (see pg. 43, ln. 41-pg. 44, ln. 8; abstract; pg. 52-53, Table 1, compounds I-24, I-14, etc.; pg. 46-50, entirety of Table B and the description table B on pg. 46 which expressly exemplifies mixtures claimed in claims 11, 15-16; pg. 35, ln. 12-16; pg. 35 ln. 29-pg. 43, ln. 39, inclusive; pg. 43, ln. 41-pg. 44, ln. 33 inclusive; pg. 45, ln. 3-4017).
	Wieja teaches all limitations of the claims and thereby anticipates the claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14, 18-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieja et al. (WO2015185485) as applied to claims 11, and 15-17 above.
Applicant’s claims are as discussed above.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Wieja teaches all limitations of claims 11 and 15-17 as is discussed above an incorporated herein.
	Regarding claims 12, 14, 21, 23, Wieja teaches that ternary mixtures of compounds of applicant’s formula I, and the exact same list of secondary agents A) to O) can be combined wherein the ternary mixture comprises at least one active of compound I of applicant’s formula is used and at one active compound II and at least one active compound III are both selected from groups A) to O) and wherein the ratio of mixing for these ternary mixtures is: compound I to compound 2 100:1 to 1:100, and compound I to compound III is 100:1 to 1:100 which reads on the instantly claimed ratios, and Wieja further teaches preferred narrowed ratios which fall within these ranges (See entire document; pg. 44, ln. 15-42; abstract; pg. 52-53, Table 1, compounds I-24, I-14, etc.; pg. 46-50, entirety of Table B and the description table B on pg. 46 which Regarding claims 13 and 22, Wieja further teaches wherein the combinations/compositions are used in preferably synergistically effective amounts (See pg. 46, ln. 6-10; pg. 44, ln. 6-8; pg. 36, ln. 1-4). Thus, the prior art was aware that the claimed combinations exhibited synergy/recognized that synergistic effects were often seen in the claimed combinations especially since they teach all of the instantly claimed ratios of the same actives in ternary mixtures.
	Regarding claim 18, Wieja teaches forming agrochemical compositions which further comprise seed in amount of from 1g to 1 kg active components per 100 kg seed (See entire document; pg. 35, ln. 1-7; pg. 43, ln. 41-pg. 44, ln. 1 (Solvent of solid carrier); pg. 44, ln. 15-42; abstract; pg. 52-53, Table 1, compounds I-24, I-14, etc.; pg. 46-50, entirety of Table B and the description table B on pg. 46 which expressly exemplifies mixtures claimed in claims 11, 15-16; pg. 35, ln. 12-16; pg. 35 ln. 29-pg. 43, ln. 39, inclusive; pg. 43, ln. 41-pg. 44, ln. 33 inclusive; pg. 43, ln. 41-pg. 44, ln. 14; pg. 35, ln. 35-39).
	Regarding claims 19-20, Wieja teaches methods of controlling phytopathogenic harmful fungi, comprising treating the fungi, their habitat, or seeds, soil, or plants to be protected again fungal attack with an effective amount of the instantly claimed mixture and compositions comprising the mixture (See abstract; all sections cited previously; pg. 1-3, inclusive; pg. 43, ln. 41-pg. 4; pg. 24, ln. 5-pg. 30, ln. 35, inclusive; pg. 31, ln. 3-9; pg. 35, ln. 29-pg. 46, ln. 10, inclusive).
Regarding claims 24-25, Wieja teaches using combinations of applicant’s invention which comprise the instantly claimed N-methyl-4-[5-(trifluoromethyl)-1,2,4-oxadiazol-3-yl]benzamide (Wieja’s compound I-24), N-(2-fluorophenyl)-4-[5-(trifluoromethyl)-1,2,4- oxadiazol-3-yl]benzamide (Wieja’s compound I-14), and Wieja further teaches wherein these compounds are preferred for mixing with the same secondary agents A) to O), e.g. Mixture B-1 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Wieja merely does not teach an express example of the combinations being used to control phytopathogenic fungi or any express examples of the envisioned ternary mixtures that are instantly claimed. However, as discussed above Wieja envisions and teaches all of the claimed features as is discussed above.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art to form the claimed mixtures and compositions for use in the instantly claimed methods because Wieja teaches every limitation of the instant claims even if it does not demonstrate one of the instantly claimed embodiments in its examples. As the prior art is art for all it teaches, one of ordinary skill in the art would merely have to follow the express teachings in Wieja in order to develop the instantly claimed compositions and methods.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 


Conclusion
	Claims 11-25 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/Primary Examiner, Art Unit 1616